UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1037



JOHN B. KIMBLE,

                                              Plaintiff - Appellant,
          and


KAY J. KIMBLE,

                                                           Plaintiff,

          versus


MIDFIRST BANK; AARON R. CARUSO,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-3869-PJM)


Submitted:   February 20, 2003         Decided:     February 28, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Kimble, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       John B. Kimble appeals the district court’s orders dismissing

his    petition    for   injunctive   relief     for   lack   of   diversity

jurisdiction and denying his motion filed under Fed. R. Civ. P.

59(e).    We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Kimble v. Midfirst Bank, No. CA-02-3869-PJM (D. Md. Nov. 27, 2002;

filed Dec. 20, 2002, & entered Dec. 23, 2002).            We dispense with

oral    argument   because   the   facts   and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    AFFIRMED




                                      2